Order entered February 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01483-CV

GABRIEL AGUINAGA, SAN JUANA GONZALEZ-AGUINAGA AND/OR ALL OTHER
    OCCUPANTS OF 233 LOS CABOS DRIVE, DALLAS, TX 75232, Appellants

                                                 V.

                            WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05039-E

                                             ORDER
       The Court REINSTATES this case. The Court has twice requested a status report from

the parties, but none has been filed. The Court ORDERS the parties to file a status report on this

case within ten days. If the parties do not do so, this appeal will be dismissed.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE